NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
CARMELITTA JONES,
Claimant-Appellant, ~
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon.den,t-Appellee.
2011-7195 `
Appea1 from the United States Court of Appea1s for
VeteranS Clain1s in 09-1308, Judge Lawrence B. Hagel.
ON MOTION
ORDER
Upon review of this recently docketed appea1, it ap-
pears that Carme1itta Jones’s appeal was not timely filed
On June 1, 2011, the United States Court of Appea1s
for VeteranS C1aims entered judgment in Jones’s case
The court received Jones’s notice of appeal on August 29,
2011, 89 days after the date ofjudg1:nent.

JONES V. DVA 2
To be timely, a notice of appeal must be received by
the Court of Appeals for Veterans Clairns within 60 days
of the entry of judgment See 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1).
Accordingly,
IT ls ORDERED THAT:
(1) Jones is directed to show cause, within 60 days of
the date of filing of this order why this appeal should not
be dismissed as untimely. The Secretary of Veterans
Affairs may also respond within that tin1e.
(2) The briefing schedule is stayed.
FOR THE CoURT
 0 5  lsi Jan H0rbaly
Date J an Horbaly_
Clerk
cc: Carmelitta Jones
Jeanne E. Davidson, Esq.
FlLED
s.s. count 0F APPEALs FOR
-919 mt FEoER».L c\RcinT
UCT 06 2011
1AN HORBALY
CLERK